Citation Nr: 0206319	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Whether a rating decision dated in July 1947 which 
reduced the disability rating for malaria from 10 percent to 
noncompensable contains clear and unmistakable error.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry Counsel



INTRODUCTION

The Board had active service from November 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision in 
which the regional office (RO) denied entitlement to a 
compensable rating for malaria.  In March 1996, the Board 
denied the claim for an increased rating for malaria.  That 
decision was vacated by the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court).  In April 
1998, the Board remanded this issue to the RO for further 
development.

Since the Board's April 1998 remand, the RO has developed and 
adjudicated additional claims filed by the veteran, including 
entitlement to service connection for a neuropsychiatric 
disorder claimed as being secondary to malaria, and 
entitlement to a total disability rating for compensations 
purposes based on individual unemployablility (TDIU).  The 
veteran has also perfected his appeal of the RO's April 1999 
determination that the July 1947 decision which reduced the 
veteran's rating for malaria from 10 percent to zero percent 
was not the product of clear and unmistakable error (CUE).

In a January 2000 decision, the Board again denied 
entitlement to an increased (compensable) rating for malaria, 
and determined that the RO's July 1947 decision that reduced 
the rating for malaria to zero percent was not the product of 
clear and unmistakable error.  The Board remanded to the RO 
the issues of entitlement to service connection for a 
neuropsychiatric disorder and entitlement to TDIU.

In an Order dated in April 2001, the Court vacated and 
remanded that portion of the Board's January 2000 decision 
which denied an increased (compensable) rating for malaria.  
In a June 2001 decision, the Court vacated and remanded to 
the Board that portion of the Board's January 2000 decision 
which determined that the RO's July 1947 decision that 
reduced the veteran's rating for malaria from 10 to zero 
percent was not the product of clear and unmistakable error.


FINDINGS OF FACT

1.  The veteran has not suffered from active malaria or 
relapse since 1946; he also does not suffer from residuals of 
malaria.

2.  In April 1947, after there had not been any medical 
evidence of a relapse of malaria within the past year, the RO 
proposed to reduce the veteran's 10 percent rating for this 
service-connected condition; he subsequently was notified of 
that proposal and advised of the evidence necessary to 
establish his right to continue receiving a 10 percent rating 
for this condition.

3.  The evidence requested by the RO to support the 10 
percent rating for malaria was not submitted by the 
appellant; so a July 1947 rating decision confirmed the 
proposed reduction and the appellant's disability rating for 
malaria was reduced to the noncompensable level.

4.  The allegations of error with the July 1947 decision to 
reduce the rating for malaria are that the appellant was not 
properly notified of the evidence necessary to continue his 
10 percent rating, that there was no basis for the reduction, 
and that there was no rating action reducing the disability; 
but none of these allegations of error in that RO decision 
are either true or valid.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for malaria have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6304 (1996 & 1998).

2.  A valid claim for CUE has not been presented.  
38 U.S.C.A. § 5107 (West 1991 & Supp.); 38 C.F.R. § 3.105(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran contends that his disability from malaria 
warrants a compensable rating since the condition has 
worsened.  He also argues that his rating never should have 
been reduced below the compensable level many years ago-in 
1947, and that the RO committed CUE by reducing his rating 
during that year.  He attributes various symptoms of 
dizziness, syncope, weakness, and a low grade fever to his 
malaria.  For the reasons and bases discussed below, however, 
the Board concludes that the criteria for a compensable 
rating for malaria have not been met.  The Board further 
concludes that the RO's July 1947 decision reducing the 
rating for malaria from 10 to zero percent did not constitute 
clear and unmistakable error.

Initially, pursuant to the Court's most recent remand of this 
matter, the Board will discuss the applicability of and 
compliance with the Veterans Claims Assistance Act of 2000 
(the "VCAA").

I.  VCAA Considerations

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims for benefits 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The appellant was notified in 
the October 1992 rating decision that the evidence did not 
show that the criteria for a rating in excess of 0 percent 
for malaria had been met.  He was also advised of the need 
for evidence indicating that he had had a recurrence of 
malaria or that he had residual disability as a result of 
malaria.  In the December 1992 statement of the case (SOC), 
he was informed of the criteria for a rating in excess of 0 
percent for malaria.  Also, the November 1993 hearing 
officer's decision noted that the record contained no 
evidence that the veteran currently or recently had malaria, 
nor any evidence that he had residuals of malaria.  In the 
February 1999 supplemental SOC (SSOC), the veteran was 
apprised of the revised criteria for the rating of malaria 
and the resulting applicability of the new criteria to his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  A 
June 1999 supplemental SOC advised that veteran that there 
was no evidence of active malaria or malaria residuals.  
Those are the key issues in this case, and the rating 
decision, with the SOC and the supplemental SOC's, informed 
the appellant of the relevant criteria and the needed 
evidence.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the appellant has been informed of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A.  The appellant has been examined by VA in August 
1992 and December 1998 in connection with his claim.  He has 
submitted-through his former representative, copies of 
evidence which he desired to have considered.  The RO also 
requested and obtained records from the Social Security 
Administration (SSA) and has obtained the veteran's available 
service medical records (SMRs) from the National Personnel 
Records Center (NPRC).  He has not identified any additional 
obtainable and relevant evidence not already of record that 
might aid his claims.

Finally, as VA has not been unable to obtain any sufficiently 
identified and relevant records, its duty to notify the 
veteran that certain records could not be obtained does not 
apply in this case.

II.  Increased Rating for Malaria

The appellant contends that he has suffered from symptoms 
associated with malaria, to include dizziness, weakness, low 
grade fever, and black out spells, since his separation from 
service.  He reports that he continues to suffer from such 
symptoms and that his doctor (Dr. Smith) has advised him that 
his black out spells are due to his malaria.  (See May 1999 
hearing transcript, p. 13.)  He has submitted medical 
articles pertaining to malaria in support of his proposition 
that his symptoms are due to malaria.  These documents note, 
among others, the signs and symptoms of malaria, which 
include fever and anemia.  He reports that although he has 
had recurrences of the malaria throughout the years, he has 
not sought medical treatment.  Rather, he has self-medicated.

The pertinent medical evidence of record includes a report of 
a VA examination, dated in August 1992, which indicates that 
the appellant reported that he first contracted malaria in 
service and that he was last treated for malaria in 1946.  He 
reported no further treatment for malaria since 1946.  He 
felt that he had malaria chronically because he became dizzy 
and had a fever on occasion.  His weight was stable and he 
was not having pulmonary, cardiac, or gastrointestinal 
complaints.  Cardiovascular and respiratory examination 
revealed no abnormalities.  On examination of the digestive 
system, there was no evidence of hepatosplenomegaly found.  
The diagnosis was reported as follows:  "[m]alaria, treated 
in 1944, retreated in 1946, without clinical evidence of 
malaria at this time." 

Private treatment records include a treatment note dated in 
April 1992 which indicates that the appellant reported a long 
history of low grade fever.  He also reported a history of 
malaria while in service.  The impression was upper 
respiratory infection and a somewhat illegible diagnosis 
which appears to be "malaria old."  A subsequent follow-up 
note dated in April 1992 indicates that he continued to have 
an elevated temperature and the impression included fever of 
undetermined origin and old malaria (again, it is unclear 
whether the examiner has written malaria as the document is 
somewhat illegible).  

A private treatment note dated in July 1993 indicates that 
the appellant was seen for his complaints of syncopal 
episodes which he has had for many years.  "He dwells on the 
possibility of it being due to his Malaria which he had in 
the military in 1945.  He apparently is in an effort to make 
things service connected but I [the physician] have 
difficulty seeing that from what history that I do have."  
Additional laboratory testing was ordered, none of which 
noted any evidence of malaria.  

It appears that the appellant was subsequently referred to an 
oncologist/hematologist for hematologic evaluation.  
Treatment records from the oncologist/hematologist include a 
treatment note dated in August 1993 which indicates that he 
had been experiencing some dizziness/weakness episodes for 
some 40 years.  He reported being hospitalized for malaria in 
1944 and 1945.  The examiner noted that the appellant's 
physical examination was quite suggestive of B-12 deficiency 
and further laboratory testing was to be accomplished.  A 
follow-up treatment record, dated in September 1993, notes, 
in essence, that laboratory testing confirmed B-12 deficiency 
and that he was having an excellent response to treatment for 
this condition.    

A report of a VA examination, dated in December 1998, 
indicates that the examiner reviewed the claims folder and 
the Board's remand order.  The report indicates that when the 
appellant was asked how the malaria he contracted in service 
bothered him now he stated that he became weak, nearly 
passing out, that he became dizzy, and that he had a low 
grade fever at times.  He stated that he saw Dr. Smith four 
years earlier, that various diagnostic tests were 
accomplished which did not show anything that could account 
for his symptoms, and that Dr. Smith stated that his symptoms 
could possibly be related to the malaria.  He indicated that 
he had never had liver disease as far as he knew.  He had 
never been told that his spleen was enlarged.  He was not 
anemic and his weight was stable.  He was not complaining of 
chills, fever, or night sweats.  The examiner's impression, 
after physical examination, was malaria, initially diagnosed 
in 1944, treated with Atropine, without documented recurrence 
or treatment since 1946.  The examiner commented that the 
appellant had no residuals of malaria at the time; his 
complaints of nearly passing out, dizziness, and low grade 
fever were not in any way pathognomic of the problem of 
malaria.  The examiner noted that the appellant had never 
been troubled with liver or spleen condition and that he had 
not been jaundiced.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The severity of the appellant's malaria can be ascertained by 
application of the standards set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code (DC) 
6304.  The Board notes that while this claim was pending, the 
criteria under DC 6304 were amended.  Where law or regulation 
changes after a claim has been filed or reopened, but before 
administrative or judicial process has 


been completed, the version most favorable to the veteran is 
applicable, unless otherwise provided by Congress.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board must 
determine whether an increased rating is warranted under 
either the old or the new criteria.  

Under the old criteria under DC 6304, a compensable 
evaluation was assigned if the malaria was recently active 
with one relapse in the past year, or, in old cases with 
moderate disability.  38 C.F.R. Part IV, DC 6304 (1996).  
Under the new criteria under DC 6304, a 100 percent 
evaluation is assigned  when there is an active disease 
process.  Thereafter, the residuals are to be rated under the 
appropriate system, such as liver damage.  

In this particular case, however, it is clear from the 
medical evidence of record that there has been no active 
disease process for many, many years now-in fact, since 
1946.  The medical evidence of record does not indicate any 
relapses whatsoever since that year or residuals of malaria 
either.  And although the veteran has reported that Dr. Smith 
advised him that his symptoms were associated with 
the malaria, a review of Dr. Smith's records, as well as a 
review of all of the other medical records on file, indicates 
that these symptoms are not associated with the malaria.  
While the veteran no doubt sincerely believes that his 
symptoms of dizziness and fever, among others, are associated 
with malaria, he is not competent to render such medical 
opinion.  See  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
This is especially true when, as here, the medical records 
specifically indicate that there are in fact no residuals 
currently or for many, many years.  Therefore, the Board must 
deny this claim.  


III.  CUE in the April 1947 Rating Decision

Although the Court has held that the VCAA is potentially 
applicable to claims pending on the date of its enactment, 
the Court has also held that the provisions of the VCAA do 
not apply to claims of CUE.  Livesay v. West, 15 Vet. 
App. 165 (2001).  The Court reasoned that a claim of CUE is 
not a conventional appeal, but rather a request for revision 
of a previous decision.  The movant bears the burden of 
presenting specific allegations of error that would amount to 
CUE and the error must be based on the record at the time of 
the decision the claimant is alleging is the product of CUE.  
The claimant alleging CUE is not pursuing a claim for 
benefits.  Rather he is seeking a reversal or revision of a 
final decision.  A "claimant" as defined by 38 U.S.C.A. 
§ 5100 includes a person applying for or seeking benefits 
under part II or III of Title 38.  The definition does not 
encompass a person seeking a revision of a final decision 
based upon CUE.  The Court concluded that there is nothing in 
the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are applicable to CUE 
motions.

In this case, it is asserted that CUE was committed in a 
rating decision in April 1947 because the RO failed to 
provide notice to the appellant before reducing his 10 
percent rating to the noncompensable level, as required under 
DC 6304; therefore, the appellant could not respond.  It is 
also asserted that there was no basis for the reduction of 
the disability rating, that there is no rating decision of 
record, and that because of this, the RO could not conclude 
that the 1947 decision was proper.  

The record indicates that by means of a rating decision dated 
in June 1946, the appellant was awarded service connection 
for malaria, effective from December 1945.  Evidence of 
record included the appellant's service medical records which 
showed that he contracted and was treated for malaria during 
service.  The record also includes an affidavit from the 
appellant's father, dated in May 1946, which states that 
since his discharge from service, the appellant had had a bad 
color, fever blisters, chills, and fever.  An affidavit from 
Mrs. H.E.H. reports essentially the same symptoms for the 
appellant.  Also of record were hospital records which 
indicate that in May 1946, he was hospitalized for his 
malaria.  His diagnosis was "[m]alaria, old, vivax, 31 May 
46 positive, southwest Pacific, improved."  A medical 
notation dated June 5, 1946, indicates that his therapy was 
completed and that malarial smear was negative for vivax.  
Two laboratory examination reports dated in December 1946 
also indicate that no malaria was found.

In April 1947, because of the absence of any medical evidence 
showing a relapse or recurrence of the malaria within the 
past year, the RO sent the veteran a letter advising him that 
there was no authority under the existing law and 
regulations, including Public Law 458, 79th Congress, to 
continue paying him disability compensation for this 
condition.  So it was proposed to reduce his rating from 
10 percent to the noncompensable level (of 0 percent).  And 
the RO also advised that the proposed reduction would not be 
made effective until 60 days from the date of the letter and 
that unless during that time period, the veteran submitted 
evidence to show that the proposed reduction was unwarranted, 
compensation would be discontinued.  The RO went on to point 
out that evidence sufficient to establish the right to a 
continuation of the disability rating for malaria had to 
consist of an affidavit by a physician who had recently 
examined or treated the veteran, setting out sufficient 
findings to establish a clinical recurrence or relapse of 
malaria within the past year, giving the date of attack and 
including any tests that had been done for the condition.

The veteran subsequently submitted a questionnaire in which 
he alleged that he had had 7 relapses of malaria during the 
past year.  A rating decision, dated in July 1947, noted the 
questionnaire submitted by the veteran and advised that 
since there has been no medical confirmation of malaria 
within the past year, the April 1947 rating was being 
confirmed.  The veteran subsequently was notified of that 
decision, as well as his procedural and appellate rights, in 
a July 1947 letter.

To establish a valid claim of clear and unmistakable error 
(CUE), a claimant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Luallen v. Brown, 8 Vet. App. 
92, 94 (1995).  There must be the "kind of error . . . that 
if true, would be CUE on its face."  Luallen at 95, (quoting 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993)).

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  The Court has propounded the following three-pronged 
test to determine whether CUE is present in a prior 
determination:  "(1) '[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' (2) 
the error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made,' and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court has indicated, further, that the undebatable error 
contemplated is such that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed.  Marlow v. Brown, 5 Vet. App. 146, 149 
(1993).  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "Errors 
that would not have changed the outcome are harmless; by 
definition, such errors do not give rise to the need for 
revising the previous decision."  Russell at 313 (1992).  
The error must be the type of error that, had it not been 
made, would have manifestly changed the outcome at the time 
that it was made.  Allan v. Brown, 6 Vet. App. 207, 210 
(1994).

The Board notes that the rating criteria in effect in 1947 
indicated that a 10 percent rating was warranted when there 
had been recently active disease with one relapse in the past 
year-or old cases with moderate disability.  The regulation 
also stated that where service connection had been 
established for malaria, the veteran should be notified that 
it was incumbent upon him to furnish evidence as to the 
occurrence of relapses and use of quinine, etc.  Lay evidence 
was acceptable for this purpose, to cover a period up to one 
year.  Over longer periods, medical confirmation as to the 
persistence of the disease was required.  Residuals were to 
be rated under the proper section of the schedule depending 
upon the organ or organs involved.  38 C.F.R., Diagnostic 
Code 6304 (1945).  

Having considered all of the pertinent evidence of record at 
the relevant time in question, as well as the applicable laws 
in effect at that time, the Board finds that a valid CUE 
claim has not been presented in this appeal.  The Board is 
mindful of the assertion that there was no rating decision of 
record.  However, as reported above, there was, in fact, an 
April 1947 proposal to reduce and a July 1947 rating decision 
actually reducing the disability rating.  As to the assertion 
that the appellant was not advised of the requirement to 
provide medical documentation and that he was not given the 
opportunity to submit medical records, this also is 
incorrect.  He was provided with a detailed letter in April 
1947 advising him of the evidence necessary to continue 
receiving a compensable rating.  As to the assertion that 
there was no basis for the reduction, the record shows that 
the medical evidence simply did not show an active disease or 
relapse since June 1946 and the appellant did not submit any 
medical evidence in response to show otherwise.  Thus, there 
was in fact a legal basis for the reduction in July 1947.  
The proposal to reduce the rating, and the rating reduction 
itself, were in conformity with existing procedures for 
rating reductions set forth at Department of Veterans Affairs 
Regulation 1009(e) (1947).  So inasmuch as there is no valid 
error that has been alleged or otherwise shown, the claim is 
denied.


ORDER

The claim for a compensable rating for malaria is denied.

A valid claim for clear and unmistakable error in a July 1947 
rating decision has not been presented and the appeal is 
denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

